Filed 1/21/22 Sharpe v. Structural Pest Control Board CA1/5

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or or dered published for
purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        FIRST APPELLATE DISTRICT

                                    DIVISION FIVE

 RONJIEL SHARPE et al.,
            Plaintiffs and Appellants,
                                                                  A162226
 v.
 STRUCTURAL PEST CONTROL                                          (Alameda County
 BOARD,                                                           Super. Ct. No. RG20062857)
            Defendant and Respondent.


      Pursuant to its authority under the Structural Pest Control
Act (the Act; Bus. & Prof. Code, § 8500 et seq.), 1 the Structural
Pest Control Board (Board) revoked Ronjiel Sharpe’s pest control
operator license and denied the registration application filed on
behalf of Precise Management, Inc. (Precise). Sharpe and Precise
appeal from a judgment denying their petition for writ of
administrative mandamus (Code Civ. Proc., § 1094.5). Sharpe
contends that the Act’s licensing requirements are preempted by
federal law or violate the Contract Clause. We affirm.




       Undesignated statutory references are to the Business
        1

and Professions Code.
                                                1
                          BACKGROUND

                                A.

      Under California law, persons engaged in, or offering to
engage in, structural pest control are generally required to obtain
licenses from the Board. (§ 8550; Merrifield v. Lockyer (9th Cir.
2008) 547 F.3d 978, 980.) Corporations similarly engaged are
required to register with the Board. (§§ 8514, subd. (c), 8550,
subds. (b), (e), 8610, subd. (a).)

                                B.

      In June 2018, Precise successfully bid on a contract to
perform structural pest control work for the United States
Department of Veteran Affairs (the department) at its facilities in
California.

      The department required Precise and any personnel be
licensed in California before beginning work under the contract.
At the time Precise was awarded the contract, neither Sharpe nor
Precise held California licenses to perform structural pest
control.

       In early July 2018, Precise began performing the
contracted pest control work—using subcontracted local pest
control companies—at the department’s California facilities.
About two weeks later, the Board sent Sharpe and Precise a
“cease and desist” letter. The Board directed Sharpe and Precise
to stop pest control operations until they were properly licensed
and registered, as required by the Act. The letter cautioned,
“[f]ailure to comply with this Notice will result in a formal
investigation and disciplinary actions against you and your
Company.”

      Precise later filed an application for company registration.
And, in November 2018, the Board issued an operator’s license to
Sharpe. Between July and November, however, Precise

                                 2
continued to perform and bill the department for work under the
contract.

      The Board initiated disciplinary proceedings against
Sharpe and Precise. Both filed a motion to dismiss, arguing that
California lacks authority to regulate pest control work on federal
property. The Board denied the motion, stating it “lacks
jurisdiction to grant relief on that basis”.

       After a hearing that Sharpe did not attend, the Board
revoked his operator license (§§ 8620, 8623, subd. (a)), concluding
that, by performing work without a license and while Precise was
not registered, he violated the Act (§ 8641) and had aided and
abetted an unregistered company in evading the Act (§ 8639).
The Board also denied Precise’s registration application (§ 8568).

                                C.

       Sharpe and Precise filed a petition for writ of
administrative mandamus, seeking to set aside the Board’s
license revocation and registration decisions. They argued, with
very little in the way of explanation, that the Act violates the
Contract Clause of the United States Constitution and that the
Act is preempted by federal law. The trial court entered
judgment denying the petition for writ of mandate.

                           DISCUSSION

                                A.
      Sharpe and Precise insist that the Act is preempted by
federal law. But they fail to meet their burden to show error.
(See Bronco Wine Co. v. Jolly (2004) 33 Cal.4th 943, 956 (Bronco
Wine) [“party who claims that a state statute is preempted by
federal law bears the burden of demonstrating preemption”];
Howard v. Thrifty Drug & Discount Stores (1995) 10 Cal.4th 424,
443 [appellant bears burden of affirmatively demonstrating
error].)

                                 3
       “Under the supremacy clause of the United States
Constitution (art. VI, cl. 2), Congress has the power to preempt
state law concerning matters that lie within the authority of
Congress. (Crosby v. National Foreign Trade Council (2000) 530
U.S. 363, 372 . . . .) In determining whether federal law preempts
state law, a court’s task is to discern congressional intent.”
(Bronco Wine, supra, 33 Cal.4th at p. 955.) However, we assume
that a state’s historic police powers are not preempted “ ‘ “unless
that [is] the clear and manifest purpose of Congress.” ’ ” (Dowhal
v. SmithKline Beecham Consumer Healthcare (2004) 32 Cal.4th
910, 923 (Dowhal).)

       Federal preemption takes three forms: express statutory
preemption, field preemption, and conflict preemption. (Crosby v.
National Foreign Trade Council, supra, 530 U.S. at pp. 372-373 &
fn. 6; Bronco Wine, supra, 33 Cal.4th at p. 955.) Sharpe and
Precise do not identify any express preemption provision or
comprehensive scheme of federal regulation. We are concerned
only with conflict preemption.

         Conflict preemption exists when “ ‘it is impossible for a
private party to comply with both state and federal requirements
. . . or where state law “stands as an obstacle to the
accomplishment and execution of the full purposes and objectives
of Congress.” ’ ” (Dowhal, supra, 32 Cal.4th at p. 923.) “What is
a sufficient obstacle is a matter of judgment, to be informed by
examining the federal statute as a whole and identifying its
purpose and intended effects[.]” (Crosby v. National Foreign
Trade Council, supra, 530 U.S. at p. 373.)

       Sharpe and Precise also fail to affirmatively demonstrate a
conflict between state and federal law making it impossible for
them to comply with both state and federal requirements. (See
Dowhal, supra, 32 Cal.4th at p. 923.) Instead, they make skeletal
references to three federal statutes, as well as the Act, and
suggest that the application of California’s licensing and

                                4
registration requirements to federal contractors presents an
obstacle to Congressional goals. (See ibid.) But they do not
explain why it is impossible to comply with both state and federal
requirements. Nor do they explain how any provision of state
law presents an obstacle to accomplishing Congress’s goals.

       Sharpe and Precise cite Leslie Miller, Inc. v. Arkansas
(1956) 352 U.S. 187 (Leslie Miller) without explanation. In that
case, the Supreme Court held that an Arkansas licensing law
could not be applied to a contractor hired by the federal
government to construct facilities at an air force base in
Arkansas. (Id. at pp. 187-188, 190.) The federal Armed Services
Procurement Act of 1947 (41 U.S.C. § 152) provided that the
contract should be awarded “ ‘to that responsible bidder whose
bid, conforming to the invitation for bids, will be most
advantageous to the Government, price and other factors
considered.’ ” (Leslie Miller, at p. 188.) The governing federal
regulations—which were discussed in detail—enumerated certain
criteria for the agency to consider in determining whether a
contractor was “ ‘responsible.’ ” (Id. at pp. 188-189.) The
Arkansas licensing law, which was also analyzed in detail, listed
similar factors to be considered in determining whether its
licensing board should grant a contractor’s license. (Ibid.) Given
this significant overlap, the Supreme Court held that the federal
and state schemes “conflict” because the state licensing board
could exercise a virtual veto power over a contractor whom the
federal government found “ ‘responsib[le.]’ ” (Id. at p. 190.)

      We do not read Leslie Miller as categorically barring states
from applying licensing laws to federal contractors. To meet
their burden to demonstrate federal preemption, it remains
incumbent on a federal contractor to demonstrate how a state
licensing law conflicts with federal law or presents some obstacle
to Congressional objectives. (See Leslie Miller, supra, 352 U.S. at
p. 189 [explicitly reviewing federal government’s “

                                 5
‘responsibility’ ” factors and comparing those to Arkansas
licensing law]; Gartrell Construction Inc. v. Aubry (9th Cir. 1991)
940 F.2d 437, 439 (Gartrell) [detailing similarities in federal
contracting requirements and state licensing law that show
California was “effectively attempting to review the federal
government’s responsibility determination”].) Sharpe and
Precise fail to do so.

      Sharpe and Precise cite Leslie Miller and Gartrell without
explaining how these authorities support their position, they
superficially identify some of the federal contracting laws
purportedly at issue but do not identify the laws’ substantive
requirements, and they wholly fail to address the Act’s
requirements. It is not our role to construct arguments on
appellants’ behalf. (In re Marriage of Falcone & Fyke (2008) 164
Cal.App.4th 814, 830.)

       Because Sharpe and Precise have forfeited their conflict
preemption argument (see People v. Stanley (1995) 10 Cal.4th
764, 793 [reviewing courts may disregard points missing cogent
legal argument]), we express no opinion on the merits of their
position.

                                B.

      The Act does not violate the Contract Clause of the United
States Constitution.

        The Contract Clause provides: “No State shall . . . pass
any . . . Law impairing the Obligation of Contracts.” (U.S. Const.,
art. I, § 10, cl. 1.) Although absolute on its face, “the Contract
Clause does not operate to obliterate the police power of the
States.” (Allied Structural Steel Co. v. Spannaus (1978) 438 U.S.
234, 241.)

      Sharpe and Precise cannot demonstrate a change in the
law that substantially impaired a contractual relationship. (See
Energy Reserves Group v. Kansas Power & Light Co. (1983) 459
                                 6
U.S. 400, 411.) The Act’s licensing requirements were in
existence before Precise contracted with the department.
(Merrifield v. Lockyer, supra, 547 F.3d at p. 981.) “ ‘One whose
rights . . . are subject to state restriction, cannot remove them
from the power of the State by making a contract about them.’ ”
(Allied Structural Steel Co. v. Spannaus, supra, 438 U.S. at pp.
241-242.) In any event, because the department itself requires
Sharpe and Precise to be licensed under the Act, they fail to
persuade us that any contractual obligations are rendered
“invalid, or release[d] or extinguishe[d]” by the Act. (Home
Building & Loan Ass’n. v. Blaisdell (1934) 290 U.S. 398, 431.)

                          DISPOSITION

     The judgment is affirmed. The Board is entitled to its costs
on appeal. (Cal. Rules of Court, rule 8.278(a)(2).)




                                 7
                                   _______________________
                                   BURNS, J.



We concur:




____________________________
SIMONS, ACTING P.J.




____________________________
NEEDHAM, J.



A162226




                               8